PER CURIAM *.
Granted.
Relator was entitled, under La. Code Civ. Proc. art. 1914, to notice of the rendition of the interlocutory judgment, which was mailed on February 6, 1996. On the following day, relator filed notice of intention to apply for supervisory writs, and the trial judge granted relator until March 6, 1996 to file the application. Relator filed the application timely on March 4,1996.
The court of appeal erred in refusing to consider the application as timely.
Accordingly, the application is remanded to the court of appeal for consideration and action.

 Watson, J. not on panel. Rule IV, Part II, § 3.